PER CURIAM.
Roberto Perez appeals the denial of his motion under rule 3.850, Florida Rules of Criminal Procedure, in which he raised five different grounds. As to grounds one and two of his motion, we affirm. As to grounds three, four and five, we reverse. The state concedes that the case should be remanded to the trial court to either attach portions of the record to the motion which conclusively refute various claims or hold an evidentiary hearing concerning these claims. The claims at issue are as follows: (1) whether the trial attorney was ineffective for not requesting suppression of Officer Jaccarino’s testimony regarding Perez’s statements prior to the reading of Miranda warnings; (2) whether the trial attorney was ineffective for not objecting to the trial court’s ruling that the transcripts of testimony given by witnesses Mark Massimino and Luis Roja at Perez’s prior trial could be read at the present trial; and (3) whether the trial attorney was ineffective for not objecting to the trial court’s ruling which precluded the jury from learning why witnesses Mark Massimino and Luis Roja did not appear in person at the present trial.
Reversed in part, affirmed in part, and remanded.